United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                           December 14, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                           No. 05-51360
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                         Appellee,

                                                versus

LAURA PATRICIA GINEZ-RODRIGUEZ,

                                                                                     Defendant-
                                                         Appellant.

                       -----------------------------------------------------------
                          Appeal from the United States District Court
                                 for the Western District of Texas
                                     USDC No. 7:05-CR-24-1
                       ----------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Counsel appointed to represent Laura Patricia Ginez-Rodriguez on appeal has requested leave

to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Ginez-

Rodriguez, who pleaded guilty to aiding and abetting the transportation of an illegal alien for




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
commercial advantage or financial gain, received a copy of counsel’s motion and has not filed a

response.

       Our independent review of counsel’s brief and the record discloses no issue of arguable merit

for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                               -2-